 

 

eB UNITED STATES DISTRICT COURT}: US!
EASTERN DISTRICT OF WISCONSIN’ | °"2"))"

2019 AUG 13 P 2 30

ry

UNITED STATES OF AMERICA, - a
: / STEP: me oy ole JRGES
Plaintiff, CLERK

Case No. 19-CR- 1 9 ~CR = 1 4 i

[18 U.S.C. 88 2 and 1341]

 

HARDIK PATEL and
MAHMADYASIN SHEKH,

Defendants. |

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:

INTRODUCTION |
(The Scheme to Defraud)

A, Beginning by at least March 19, 2019, and continuing until on or about April 15,
2019, in the State and Eastern District of Wisconsin and elsewhere,

HARDIK PATEL and
MAHMADYASIN SHEKH,

and others, known and unknown to the grand jury, with the intent to defraud, knowingly
participated in a scheme to defraud and to obtain money by means of materially false and
fraudulent pretenses and representations (the “scheme”’), which is further described below.

2, - The essence of the scheme was that other members of the scheme called victims
and made false misrepresentations to them, which caused the victims to send a package containing
cash to a specific location and to a specific, fictitious name. The callers misrepresented that they

worked for a federal agency such as the Internal Revenue Service (“IRS”), the Federal Bureau of

Case 2:19-cr-00141-JPS Filed 08/13/19 Page 1of4 Document 6

 
 

 

Investigation (“FBI”), and the Social Security Administration (“SSA”). The caller would tell the
victim that if he or she did not send money as directed by the caller, he or she would be immediately
arrested. The caller would then instruct the victim to send cash to a specific location and to a
specific, fictitious name.

3, Patel, Shekh, and other participants in the scheme possessed fraudulent
identification (IDs), to include Permanent Resident Alien (Green) cards bearing the fictitious
names of the recipients of the cash, and a photo of themselves. They used these IDs to pick up the
cash. |

4. Patel and Shekh frequently accompanied each other when picking up the packages
containing cash sent by victims.

5. Patel, Shekh, and other participants in the scheme frequently picked up several
packages a day containing cash from various locations using fraudulent IDs.

6. Patel, Shekh, and other participants in the scheme kept a percentage of the fraud
proceeds and sent the rest of the proceeds to other members of the scheme.

7. As a result of the scheme, Patel, Shekh, and other participants in the scheme

fraudulently obtained at least $219,983 from approximately 12 victims. —

Case 2:19-cr-00141-JPS Filed 08/13/19 Page 2 of 4 Document 6

 
 

 

COUNT S ONE THROUGH SIX
(Mail Fraud)

THE GRAND JURY FURTHER CHARGES THAT:

8.

The allegations set forth above in paragraphs one through seven of this indictment

are hereby incorporated in support of the following charges as if set forth in full here.

9.

On or about the dates specified in the chart below, in the State and Eastern District

of Wisconsin and elsewhere, —

HARDIK PATEL and
MAHMADY ASIN SHEKH,

for the purpose of executing the scheme described in paragraphs one through seven of this

Indictment, and aiding and abetting one another and others, knowingly caused packages containing

' cash to be sent via Federal Express from the location indicated to the Eastern District of Wisconsin:

 

Date

 

 

 

 

 

 

 

 

 

Count Description of Mailing -
One April 5, 2019 $10,000 sent from Brooklyn, New York and received in Milwaukee,
’ | Wisconsin.

Two April 5, 2019 $24,500 sent from Brooklyn, New York and received in Milwaukee,
Wisconsin,

Three | April9,2019 | $35,000 sent from Eugene, Oregon and received in Pleasant Prairie,
Wisconsin.

Four April 10,2019 | $28,000 sent from Eugene, Oregon and received in Kenosha,

| Wisconsin.
Five -April 12,2019 | $13,000 sent from East Northport, New York and received in
Pleasant Prairie, Wisconsin

Six April 15,2019 | $35,000 sent from Las Vegas, Nevada and received in Kenosha,

Wisconsin

 

Each in violation of Title 18, United States Code, Sections 1341 and 2.

Case 2:19-cr-00141-JPS Filed 08/13/19 Page 3 o0f4 Document 6

 

 
 

 

FORFEITURE NOTICE
10. | Upon conviction of one or more of the mail fraud offenses in violation of Title 18,

United States Code, Section 1341, set forth in Counts One through Six of the Indictment, the
defendants shall forfeit to the United States of America, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any property, real or
personal, which constitutes or is derived from proceeds traceable to the offense or offenses of
conviction. The property to be forfeited includes, but is not limited to, a sum of money equal to
the proceeds derived from the offense or offenses. |

| 11. If any of the property described above, as a result of any act or omission by a
defendant: cannot be located upon the exercise of due diligence; has been transferred or sold to,
or deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been
substantially diminished in value; or has been commingled with other property which cannot be
subdivided without difficulty, the United States of America shall be entitled to forfeiture of
substitute property, pursuant to Title 21, United States Code, Section 853(p), as incorporated by
Title 28, United States Code, Section 2461(c).

A TRUE BILL:

Dated: “b Lh Udt [Rue Lb} 4

MATTHEW D. KRUEGER
United States Attorney

Case 2:19-cr-00141-JPS Filed 08/13/19 Page 4of4 Document 6

 
